                  Case 2:18-cv-03258-VAP-JPR Document 44 Filed 04/18/19 Page 1 of 2 Page ID #:206



                                1 BUCHALTER
                                  A Professional Corporation
                                2 WILLMORE F. HOLBROW III (SBN: 169688)
                                3 1000 Wilshire Boulevard, Suite 1500
                                  Los Angeles, CA 90017-1730
                                4 Telephone: 213.891.0700
                                  Fax: 213.896.0400
                                5 Email: wholbrow@buchalter.com
                                6 Attorneys for Plaintiff SPIRIT CLOTHING COMPANY
                           7 BESHADA FARNESE LLP
                             PETER J. FARNESE (SBN: 251204)
                           8 11601 Wilshire Boulevard, Suite 500
                             Los Angeles, CA 90025
                           9 Telephone: 310.356.4668
                          10 Fax: 310.388.1232
                             Email: pjf@beshadafarneselaw.com
                          11
                             EPSTEIN DRANGEL LLP
                          12 ASHLY E. SANDS (AS 7715)
                          13 KERRY B.ndBROWNLEE (KB 0823)
                             60 East 42 Street, Suite 2520
                          14 New York, NY 10165
                             Telephone: 212.292.5390
                          15 Facsimile: 212.292.5391
                             Attorneys for Defendants PALM ANGELS S.R.L. and 1220 COLLINS AVENUE,
                          16 INC. dba The Webster
                          17
                          18                            UNITED STATES DISTRICT COURT
                          19                          CENTRAL DISTRICT OF CALIFORNIA
                          20
                          21 SPIRIT CLOTHING COMPANY,                        Case No. 2:18-cv-03258-VAP-JPR
                          22           Plaintiff,                            Honorable Judge Virginia A. Phillips
                          23            vs.
                          24 PALM ANGELS S.R.L., COLLINS                     STIPULATION RE: DISMISSAL
                          25 AVENUE, INC., dba THE WEBSTER,                  WITH PREJUDICE
                          26                   Defendants.
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                  STIPULATION RE: DISMISSAL WITH PREJUDICE
                  Case 2:18-cv-03258-VAP-JPR Document 44 Filed 04/18/19 Page 2 of 2 Page ID #:207



                                1         WHEREAS, Plaintiff SPIRIT CLOTHING COMPANY (“Plaintiff”) and
                                2 Defendants PALM ANGELS S.R.L. and COLLINS AVENUE, INC., dba THE
                                3 WEBSTER (“Defendants”) have entered into a Settlement Agreement resolving the
                                4 dispute in its entirety, Plaintiff and Defendants enter into the following Stipulation.
                                5         Plaintiff and Defendants, by and through their undersigned attorneys, hereby
                                6 stipulate to the dismissal with prejudice of all claims and counterclaims in the
                                7 above-captioned action. Pursuant to Federal Rules of Civil Procedure 41, Plaintiff
                                8 and Defendants request an Order of the Court (proposed Order submitted herewith)
                                9 dismissing all claims and counterclaims, with prejudice.
                          10
                                          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
                          11
                          12 DATED: April 18, 2019                             BUCHALTER
                                                                               A Professional Corporation
                          13
                          14                                                   By: /s/ Willmore F. Holbrow III
                                                                                       WILLMORE F. HOLBROW III
                          15                                                                Attorneys for Plaintiff
                          16
                                    DATED: April 18, 2019                      BESHADA FARNESE LLP
                          17
                          18
                                                                               By: /s/ Peter J. Farnese
                          19                                                                  PETER J. FARNESE
                          20                                                               Attorneys for Defendants

                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                 2
                                    STIPULATION RE: DISMISSAL WITH PREJUDICE
